Name: Commission Regulation (EC) No 561/98 of 12 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities 13. 3. 98L 76/4 COMMISSION REGULATION (EC) No 561/98 of 12 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 13 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities13. 3. 98 L 76/5 (ECU/100 kg) CN code Third country code (1) Standard import value (ECU/100 kg) CN code Third country code (1) Standard import value ANNEX to the Commission Regulation of 12 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables 0702 00 00 204 81,7 212 108,9 624 188,3 999 126,3 0707 00 05 052 139,4 999 139,4 0709 10 00 220 166,6 999 166,6 0709 90 70 052 122,2 204 103,0 999 112,6 0805 10 10, 0805 10 30, 0805 10 50 052 53,0 204 36,5 212 39,2 600 55,3 624 50,8 999 47,0 0805 30 10 052 79,4 600 74,9 999 77,2 0808 10 20, 0808 10 50, 0808 10 90 052 52,0 060 39,9 388 129,2 400 98,0 404 101,8 508 96,3 512 110,6 524 97,0 528 104,2 720 139,0 999 96,8 0808 20 50 052 136,1 388 76,5 400 95,1 512 77,2 528 73,9 999 91,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.